MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       Jan 29 2016, 9:45 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
John D. May                                              Gregory F. Zoeller
Greencastle, Indiana                                     Attorney General of Indiana

                                                         Andrea E. Rahman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John D. May,                                             January 29, 2016
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         49A02-1509-PL-1405
        v.                                               Appeal from the Marion Superior
                                                         Court
Indiana Department of Child                              The Honorable Heather A. Welch,
Services, Carrie T. Ingram, and                          Judge
Direnda Winburn,                                         Trial Court Cause No.
Appellees-Defendants.                                    49D01-1503-PL-7634




Bradford, Judge.



                                    Case Summary
Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016       Page 1 of 18
[1]   On March 9, 2015, Appellant-Plaintiff John D. May, an inmate at the

      Putnamville Correctional Facility, filed a lawsuit, pro se, against Appellees-

      Defendants the Indiana Department of Child Services (“DCS”), Carrie T.

      Ingram, and Direnda Winburn (collectively, the “Appellees”), alleging that the

      Appellees had violated Indiana’s Access to Public Records Act (“APRA”),

      Indiana Code chapter 5-14-3. The parties filed competing motions for summary

      judgment and supporting memoranda. After reviewing each of the motions for

      summary judgment, the trial court awarded summary judgment in favor of the

      Appellees and denied May’s request for summary judgment. The trial court

      subsequently denied a request by May to clarify the term “pleading.”

      Concluding that the trial court properly granted the Appellees’ request for

      summary judgment, denied May’s request for summary judgment, and denied

      May’s motion to clarify the meaning of the term “pleading,” we affirm.



                            Facts and Procedural History
[2]   The undisputed facts, as found by the trial court, are as follows: May is

      currently incarcerated at the Putnamville Correctional Facility. On November

      24, 2014, May submitted letters to Ingram, an Administrative Law Judge

      (“ALJ”) with DCS, and Winburn, a Hearings and Appeals Coordinator with

      DCS, requesting copies of certain documents under the APRA. In the letter to

      Ingram, May requested the following:

              (1) A copy of any and all dismissal Orders/documents;
              (2) I am trying to re-file the appeals — so I am requesting a copy
              of any of the forms that I would need to file in order to re-initiate
      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 2 of 18
        it, or reinstate it;
        (3) And a copy of any and all laws, policies, procedures, statutes,
        rules, etc,. that I would need knowledge of to challenge the
        dismissals, re-instate or refile the appeals, and to perfect the
        same. A copy of all applicable Rules and Forms.


Appellant’s App. p. 65 (underlining in original). May also indicated that he

was “indigent” and was therefore “requesting any costs or fees be waived.”

Appellant’s App. p. 65 (underlining in original). In the letter to Winburn, May

requested the following:


        1. A copy of the policies and procedures of DCS & CPS;
        2. A copy of all applicable rules and statutes that pertain to
        Appeals in this office. I need a copy of all
        documents/laws/rules, etc., that I would need to learn how to
        litigate such an appeal, and to be able to do business with you.
        3. A copy of any and all documents within your Office and
        File(s) that have my name on them or that pertain to me in any
        way.
        4. A copy of any dismissals or Orders.
        5. A copy of all appeal forms or other state or DCS forms that I
        might need in interacting with this agency.
        6. The last time I corresponded with you, you stated: “attach
        dismissals Highlight bottom of dismissals”; I am requesting more
        information or documents that would explain to me just how to
        attack the dismissals.


Appellant’s App. pp. 67-68 (underlining in original). May again asserted that

he was “indigent” and requested that “any costs and fees be waived.”

Appellant’s App. p. 68 (underlining in original).




Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 3 of 18
[3]   On or about December 4, 2014, May submitted amended formal complaints

      against DCS, Ingram, and Winburn to the Office of the Public Access

      Counselor, claiming that his request for access to public records had been

      denied. In support of this claim, May asserted that DCS had failed to respond

      to his requests within seven days. May renewed his formal complaints in a

      letter dated December 22, 2014.


[4]   On January 16, 2015, John Wood, Deputy General Counsel for DCS,

      responded to the formal complaints filed by May in a letter sent to Dale L.

      Brewer of the Office of the Public Access Counselor. In this letter, Wood

      explained that he was out of the office when DCS received May’s requests, that

      DCS’s response was initially delayed due to unintentional circumstances

      internal to DCS, and that the volume of May’s request necessitated significant

      time to generate an appropriate response. Upon completing the task of

      gathering the documents requested by May, DCS promptly provided the

      requested documents and information to May. Wood also provided the Office

      of the Public Access Counselor with a copy of DCS’s response to May.


[5]   Also on January 16, 2015, Wood responded to May’s request. Included with

      this response was the requested documents and an explanation of what was

      being provided to May. The response indicated that DCS had waived any fees

      and costs relating to the records and other documents enclosed in its response.

      DCS also acknowledged the delayed response, explained the reason for the

      delay, and apologized for any inconvenience the delay might have caused.

      DCS further acknowledged, however, that “any rights [May] may have had or

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 4 of 18
      may currently have concerning determinations made by DCS affecting you

      have not been reduced or otherwise affected by our delay in providing this

      response to your letters.” Appellant’s App. p. 63.


[6]   With regard to May’s request for a copy of all of DCS’s policies and

      procedures, DSC’s response provided May with a copy of the policies and

      procedures relating to administrative appeal hearings and indicated that “[a]

      complete set of the DCS policies and procedures would contain several hundred

      pages of documents, nearly all of which would appear to be irrelevant to the

      hearings and appeals procedure” which had been the focus of May’s previous

      contacts with DCS. Appellant’s App. p. 61. The response directed May to the

      DCS website where all current policies were available for downloading and

      notified May that DCS would provide paper copies of any additional necessary

      policies and procedures could be provided given that May “narrow his request

      to the specific topics for which [May wanted] to review applicable policies.”

      Appellant’s App. p. 61. The response also provided May with a copy of the

      Child Protection Index, which contained “the statutory provisions regarding

      administrative hearings and appeals relating to substantiated determination of

      child abuse or neglect” and a copy of the forms used for requesting an

      administrative review or hearing concerning a determination of substantiated

      child abuse or neglect. Appellant’s App. p. 61.


[7]   With regard to May’s request for a copy of any and all documents pertaining to

      May, DCS’s response provided May with “the complete files maintained by our

      Hearings and Appeals Office concerning the two cases in which [May had]

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 5 of 18
      been involved.” Appellant’s App. p. 62. The response indicated that some of

      the records requested by May were not available for production under the

      APRA because the documents contained statutorily-specified confidential

      information. However, given that May was a party to the assessments and

      related appeals, May was entitled to a copy of the records subject to certain

      redactions. Thus, the response included redacted versions of the documents at

      issue. The response further indicated that to the best of DCS’s knowledge and

      belief, it had no other documents pertaining to May.


[8]   On February 2, 2015, Public Access Counselor Luke H. Britt issued an advisory

      opinion to May in response to May’s complaints. In this response, Britt noted

      that DCS had responded to May’s letters to Ingram and Winburn on January

      16, 2015. Britt concluded that DCS acted contrary to the APRA by failing to

      acknowledge receipt of May’s request within seven days, but further noted the

      following:

              DCS has acknowledged that internal routing issues led to the
              delay in acknowledging your request. Their eventual response
              and partial production of documents was released on January 16,
              2015. While the delay in acknowledgment was a violation of the
              APRA, the time taken to produce the records was reasonable. It
              is my sincere hope that the lack of an acknowledgement did not
              substantively affect your quest for access.


      Appellant’s App. p. 74.


[9]   On March 9, 2015, May initiated the underlying lawsuit, claiming that the

      Appellees had violated the APRA and requested a declaratory order, injunctive

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 6 of 18
       relief, civil penalties, and compensation for his litigation expenses. The

       Appellees filed a motion to dismiss May’s lawsuit and a supporting

       memorandum on May 1, 2015. On May 14, 2015, May filed a motion for

       summary judgment. The Appellees responded to May’s motion for summary

       judgment and filed a cross-motion for summary judgment on July 15, 2015.

       Both motions were supported by memoranda and designated evidence. May

       subsequently filed a response to the Appellees’ motion for summary judgment

       and the Appellees filed a reply to May’s response.


[10]   The trial court conducted a hearing on the competing motions for summary

       judgment, after which it denied May’s motion for summary judgment and

       granted the Appellees’ motion for summary judgment. May moved the trial

       court to clarify the definition of the term “pleading” on August 27, 2015. The

       trial court denied May’s motion on September 2, 2015. This appeal follows.



                                  Discussion and Decision
                                      I. Summary Judgment
[11]   On appeal, May contends that the trial court erred in denying his motion for

       summary judgment and in granting the Appellees’ motion for summary

       judgment.


                                       A. Standard of Review
[12]   Pursuant to Rule 56(C) of the Indiana Rules of Trial Procedure, summary

       judgment is appropriate when there are no genuine issues of material fact and

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 7 of 18
when the moving party is entitled to judgment as a matter of law. Heritage Dev.

of Ind., Inc. v. Opportunity Options, Inc., 773 N.E.2d 881, 887 (Ind. Ct. App.

2002).

         “On appeal from the denial of a motion for summary judgment,
         we apply the same standard applicable in the trial court.
         Summary judgment is appropriate only if there is no genuine
         issue as to any material fact and the moving party is entitled to
         judgment as a matter of law. Ind. Trial Rule 56(C). We
         therefore must determine whether the record reveals a genuine
         issue of material fact and whether the trial court correctly applied
         the law. A genuine issue of material fact exists where facts
         concerning an issue, which would dispose of the litigation are in
         dispute, or where the undisputed material facts are capable of
         supporting conflicting inferences on such an issue. If the material
         facts are not in dispute, our review is limited to determining
         whether the trial court correctly applied the law to the undisputed
         facts. When there are no disputed facts with regard to a motion
         for summary judgment and the question presented is a pure
         question of law, we review the matter de novo.”


Clary v. Lite Machines Corp., 850 N.E.2d 423, 430 (Ind. Ct. App. 2006) (quoting

Bd. of Tr. of Ball State Univ. v. Strain, 771 N.E.2d 78, 81-82 (Ind. Ct. App. 2002)

(internal quotation marks and case citations omitted)).

         A party seeking summary judgment bears the burden to make a
         prima facie showing that there are no genuine issues of material
         fact and that the party is entitled to judgment as a matter of law.
         American Management, Inc. v. MIF Realty, L.P., 666 N.E.2d 424,
         428 (Ind. Ct. App. 1996). Once the moving party satisfies this
         burden through evidence designated to the trial court pursuant to
         Trial Rule 56, the non-moving party may not rest on its



Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 8 of 18
               pleadings, but must designate specific facts demonstrating the
               existence of a genuine issue for trial. Id.


       Heritage Dev., 773 N.E.2d at 888 (emphasis added). “On appeal, the trial court’s

       order granting or denying a motion for summary judgment is cloaked with a

       presumption of validity.” Van Kirk v. Miller, 869 N.E.2d 534, 540 (Ind. Ct.

       App. 2007), trans. denied. However, we are not limited to reviewing the trial

       court’s reasons for granting or denying summary judgment but rather may

       affirm the trial court’s ruling if it is sustainable on any theory found in the

       evidence designated to the trial court. See Alva Elec., Inc. v. Evansville-

       Vanderburgh Sch. Corp., 7 N.E.3d 263, 267 (Ind. 2014) (citing Wagner v. Yates,

       912 N.E.2d 805, 811 (Ind. 2009)).


[13]   Further, “[t]he fact that the parties made cross motions for summary judgment

       does not alter our standard of review. MacGill v. Reid, 850 N.E.2d 926, 928-29

       (Ind. Ct. App. 2006) (citing Hartford Acc. & Indem. Co. v. Dana Corp., 690 N.E.2d
285, 291 (Ind. Ct. App. 1997), trans. denied). “When considering cross motions

       for summary judgment, we consider each motion separately, construing the

       facts most favorably to the non-moving party in each instance and determine

       whether the moving party is entitled to judgment as a matter of law.” Id. at 929

       (citing Hartford, 690 N.E.2d at 291).


                                                 B. Analysis
[14]   In arguing that the trial court erred in granting the Appellees’ cross-motion for

       summary judgment, May asserts that the trial court’s decision is improper as a


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 9 of 18
       matter of law because the Appellees denied his request for certain documents.

       While May does not specify what, if any, requested documents the Appellees

       refused to tender, it appears that May’s assertion is based on DCS directing

       May to the agency website to find all DCS policies and procedures and in

       redacting certain confidential information from other documents.


[15]   With respect to an individual’s right to inspect and copy public agency records,

       Indiana Code section 5-14-3-3 provides as follows:


               (a) Any person may inspect and copy the public records of any
               public agency during the regular business hours of the agency,
               except as provided in section 4 of this chapter. A request for
               inspection or copying must:
                      (1) identify with reasonable particularity the record
                      being requested; and
                      (2) be, at the discretion of the agency, in writing on or
                      in a form provided by the agency.
               No request may be denied because the person making the request
               refuses to state the purpose of the request, unless such condition
               is required by other applicable statute.

               (b) A public agency may not deny or interfere with the exercise of
               the right stated in subsection (a). Within a reasonable time after
               the request is received by the agency, the public agency shall
               either:
                       (1) provide the requested copies to the person making
                       the request; or
                       (2) allow the person to make copies:
                               (A) on the agency’s equipment; or
                               (B) on the person’s own equipment.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 10 of 18
                                      1. DCS Policies and Procedures

[16]   With respect to May’s request for all of DCS’s policies and procedures, DCS

       explained that a copy of all of DCS’s policies and procedures would contain

       hundreds of pages, most of which would be irrelevant to the procedures relating

       to hearings and appeals, which appeared to be the focus of May’s request.

       DCS’s response directed May to an electronic version of all of the requested

       information. It also included an offer to provide paper copies of any specific

       policies or procedures that May might desire, given that he narrow his request

       to specific topics and policies.


[17]   “Implicit in Indiana Code § 5-14-3-3 is practicality.” Smith v. State, 873 N.E.2d
197, 201 (Ind. Ct. App. 2007). It would be impractical to require DCS to

       provide May with paper copies of hundreds of pages of seemingly irrelevant

       information. Thus, like the trial court, we conclude that by providing May with

       access to electronic versions of the requested documents, coupled with an offer

       to provide paper copies of any specific policies or procedures that might be

       included in a narrowed request by May, DCS has adequately complied with the

       requirements of the APRA. See id. (providing that the State did not violate the

       APRA by providing the plaintiff with a summary of the requested documents

       when the plaintiff was incarcerated in punitive segregation and, as a result of

       this placement, it would have been impractical to allow him to inspect the

       requested records).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 11 of 18
                                   2. Redacted Confidential Information

[18]   May requested documents relating to all prior assessments and related appeals

       to which he was a party. Some of the requested documents, however,

       contained statutorily-specified confidential information. Indiana Code section

       5-14-3-4 provides that records that are declared confidential by state statute are

       excepted from the APRA and “may not be disclosed by a public agency.”


[19]   In its response, DCS indicated that some of the requested records were not

       subject to the APRA because the documents contained confidential

       information. However, given that May was a party to the assessments and

       related appeals, DCS provided May with copies of the documents in which the

       statutorily-specified confidential information was redacted. 1 May provides no

       argument explaining how DCS acted inappropriately in providing him with the

       redacted versions of the requested documents.


                                                 3. Civil Penalties

[20]   With regard to civil penalties for a failure to comply with APRA, Indiana Code

       section 5-14-3-9.5(c) provides:

               If an individual:
                      (1) continues to deny a request that complies with
                      section 3(b) of this chapter for inspection or copying
                      of a public record after the public access counselor
                      has issued an advisory opinion:



       1
         DCS also noted that in light of May’s status as a party, May should have previously received copies of each
       of these documents.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016        Page 12 of 18
                             (A) regarding the request for inspection
                             or copying of the public record; and
                             (B) that instructs the public agency to
                             allow access to the public record; and
                      (2) denies the request with the specific intent to
                      unlawfully withhold a public record that is subject to
                      disclosure under this chapter;
               the individual and the public agency employing the individual
               are subject to a civil penalty under subsection (h).


       Indiana Code section 5-14-3-9.5(h) provides that “In an action under this

       section, a court may impose the following civil penalties: (1) Not more than one

       hundred dollars ($100) for the first violation. (2) Not more than five hundred

       dollars ($500) for each additional violation.”


[21]   The trial court determined that, as a matter of law, it would be improper to

       assess civil penalties against the Appellees because the Appellees did not

       continue to deny a request after the public access counselor had issued an

       advisory opinion which instructed the Appellees to allow access to the records

       in question. Indeed, the designated evidence demonstrates that DCS responded

       to May’s request and provided the requested documents before the public access

       counselor issued his advisory opinion, a fact that was noted by the public access

       counselor in his advisory opinion. In addition, nothing in the designated

       evidence establishes that the Appellees acted with the specific intent to

       unlawfully withhold disclosure of any information requested by May.

       Furthermore, the minor delay in responding to May’s request was not

       intentional and the documents he was entitled to receive were provided to him.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 13 of 18
                                              C. Conclusion
[22]   In sum, contrary to May’s assertions, DCS did not deny any part of May’s

       request without explanation or continue to deny access to the requested records

       after having been ordered to allow access by the public access counselor. The

       designated evidence demonstrates that DCS provided a detailed explanation for

       why it responded in the manner it did. DCS’s response indicated that May’s

       request for all DCS policies and procedures was too broad and voluminous;

       directed him to an electronic version of said policies and procedures; and

       offered to provide paper copies of the documents if May were to narrow his

       request to a specific topic, policy, or procedure. Further, upon determining that

       certain requested documents were not subject to disclosure under the APRA

       because the documents contained statutorily-specified confidential information,

       DCS provided May with copies of the documents in which the statutorily-

       specified confidential information was redacted. The designated evidence also

       reveals that DCS responded to May’s request and provided access to the

       requested documents before being instructed to do so by the public access

       counselor. Nothing in the designated evidence suggests that DCS continued to

       refuse access to any documents after having been ordered to provide access by

       the public access counselor.


[23]   Because the designated evidence demonstrates that DCS responded to May’s

       request by providing access to the requested information and that an assessment

       of civil penalties is not justified under Indiana Code section 5-14-3-9.5(c), we



       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 14 of 18
       conclude that the trial court did not err in granting the Appellees’ cross-motion

       for summary judgment or in denying May’s motion for summary judgment. 2


           II. Trial Court’s Determination that Appellees Did Not
           Violate the APRA and Denial of Request to Assess Civil
                                  Penalties
[24]   We next turn to May’s contention that the trial court erred in determining that

       the Appellees had not violated the APRA and in denying May’s request for the

       assessment of civil penalties against the Appellees. In raising this contention,

       May argues that the trial court’s determination that the Appellees did not

       violate the APRA is contrary to law and that that the civil penalties should have

       been assessed against the Appellees. Specifically, May argues that the

       Appellees acted in an arbitrary or capricious manner when they “picked and

       chose” what documents to give to him. Appellant’s Br. p. 36.


[25]   Upon review, we find May’s argument relating to whether the Appellees

       violated the APRA appears to be little more than a re-statement of his claims

       relating to the propriety of the trial court’s award of summary judgment in favor

       of the Appellees. In ruling on the competing motions for summary judgment,

       the trial court found, as a matter of law, that the Appellees did not violate the



       2
          To the extent that May argues that the trial court did not rely on properly designated evidence in reaching
       its decision on the competing summary judgment motions, our review of the record reveals otherwise.
       Furthermore, to the extent that May attempts to challenge the evidence designated by the Appellees, we note
       that May stated in his response to the Appellees’ cross-motion for summary judgment that he agreed with the
       Appellees’ designation of evidence and that both May and the Appellees previously agreed that there were no
       genuine issues of fact.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016         Page 15 of 18
       APRA. Upon review, we concluded that this ruling was proper. Because May

       did not succeed on the merits of his claim, we further conclude that May is not

       entitled to recover costs, damages, or injunctive relief. See Anderson v.

       Huntington Cnty. Bd. of Com’rs, 983 N.E.2d 613, 619 (Ind. Ct. App. 2013)

       (providing that an individual is only entitled to receive attorney’s fees and court

       costs if he “substantially prevails”); Ferrell v. Dunescape Beach Club Condos. Phase

       I, Inc., 751 N.E.2d 702, 713 (Ind. Ct. App. 2001) (providing that an individual is

       only entitled to permanent injunctive relief if he has succeeded on the merits of

       his claim); Irving Materials, Inc. v. Carmody, 436 N.E.2d 1163, 1165 (Ind. Ct.

       App. 1982) (providing that “[t]he law does not ward damages where no legal

       wrong was found”).3


            III. Trial Court’s Denial of May’s Motion to Clarify
[26]   May also contends that the trial court erred in denying his motion to clarify the

       term “pleadings.” In raising this contention, May asserts that the motion to

       clarify should have been treated as a motion to correct error.


                A trial court has wide discretion to correct errors, and we will
                reverse only for an abuse of that discretion. Kashman v. Haas, 766
N.E.2d 417, 419 (Ind. Ct. App. 2002). An abuse of discretion
                occurs when the trial court’s action is against the logic and effect




       3
          Furthermore, to the extent that the trial court failed to respond to his request for a declaratory judgment
       regarding his rights and privileges under APRA, review of the record reflects that the trial court clearly set forth
       May’s rights and privileges under APRA in its order.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016              Page 16 of 18
                of the facts and circumstances before it and the inferences that
                may be drawn therefrom. Id.


       Williamson v. Williamson, 825 N.E.2d 33, 44 (Ind. Ct. App. 2005).


[27]   In his motion to clarify, May requested the trial court to clarify its ruling on the

       parties’ summary judgment motions by clarifying “the definition and

       application of the term ‘pleadings.[4]’” Appellant’s App. p. 97. In making this

       request, May inquired into whether the term pleading was “understood by the

       Court and used in a broad sense to include any papers/documents? And, if so

       what papers in particular did the Court relied [sic] on?” Appellant’s App. p. 97.

       Review of May’s motion to clarify indicates that his request seems to be based

       on the belief that the trial court could only consider the pleadings of the instant

       matter when deciding the parties’ competing motions for summary judgment.

       This belief is incorrect.


[28]   Pursuant to Indiana Trial Rule 56(C), the parties may submit, and the trial

       court may consider, designated evidence in support of the motion consisting of

       all parts of pleadings, depositions, answers to interrogatories, admissions,

       matters of judicial notice, and any other matters on which it relies for purposes of the

       motion.” (Emphasis added). Review of the record reveals that the parties

       designated evidence in support of their respective summary judgment motions.




       4
         Indiana Trial Rule 7(A) provides that “[t]he pleadings shall consist of: (1) a complaint and an answer; (2) a
       reply to a denominated counterclaim; (3) an answer to a cross-claim; (4) a third-party complaint, if a person
       not an original party is summoned under the provisions of Rule 14; and (5) a third-party answer.”

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016          Page 17 of 18
       This designated evidence included not just the pleadings but also various other

       types of appropriate designated evidence as outlined in Trial Rule 56(C). The

       record further reveals that May previously indicated that he agreed with the

       Appellees’ designation of evidence.


[29]   Upon review, we observe that nothing in the record suggests that the trial court

       applied any meaning for the term “pleadings” other than the definition

       provided in Indiana Trial Rule 7 or considered any documents or exhibits

       outside of the designated evidence in considering the parties’ competing

       summary judgment motions. As such, we conclude that the trial court acted

       within its discretion in denying May’s motion to clarify.


[30]   The judgment of the trial court is affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-PL-1405 | January 29, 2016   Page 18 of 18